DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (EP 3125332 A1 – cited in IDS filed on 09/06/2021).
	Regarding claim 1, Choi discloses a battery module (10), comprising:
	battery box elements (100, battery cell assembly is made up of a plurality of 110s, battery cells);
	a reinforcing member (400, cover frame), which is attached to an end portion (side having the electrical leads [0040]) of at least two of the battery box elements (100) and is connected with the at least two of the battery box elements (400 is connected to 100 [0042]),
	wherein when the battery box element (100) is a cuboid as a whole (Fig. 2), the battery box element (100) comprises two large surfaces and four small surfaces (Fig. 4), and the end portion (side having the electrical leads [0040]) of the at least two of the battery box elements (100) is the small surface (Figs. 2 & 4) of the battery box elements (100).
claim 2, Choi further discloses the battery module (10) according to claim 1, further comprising:
	a collection element (250+200, connector + terminal frame) and bus bars (bars on 200 that extend away from 100), wherein the collection element (250+200) and the bus bars (bars on 200) are both connected (Fig. 2) to the battery box elements (100);
	wherein the reinforcing member (400) is formed with an avoiding space (3D light colored lined box in annotated Fig. 2, which is the space facing 100 that is under the opposing side of 410 & 430 and above the horizontal plate segment on the lower side of 400), and the avoiding space (3D light colored lined box, annotated Fig. 2) can avoid the collection element (250+200) and the bus bars (bars on 200; avoiding space avoid 250+200 and bars on 200 because it is the space under it on 400, Fig. 2).


    PNG
    media_image1.png
    599
    627
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    606
    828
    media_image2.png
    Greyscale

Annotated Fig. 2 of reinforcing member (400).

	Regarding claim 3, Choi further discloses the battery module (10) according to claim 2, wherein the reinforcing member (400) comprises:

	wherein the avoiding space (3D light colored lined box, annotated Fig. 2) is formed between (annotated Fig. 2) the two fixing plate segments (upper and lower 400a, annotated Fig. 2).
	Regarding claim 4, Choi further discloses the battery module (10) according to claim 3, wherein the reinforcing member (400) further comprises:
	a connection plate segment (annotated Fig. 2 shows 400b as the vertical plate segment on right or left side of 400, which protrudes from 400), wherein both ends of the connection plate segment (left and right 400b, annotated Fig. 2) are respectively connected to (annotated Fig. 2) the two fixing plate segments (upper and lower 400a, annotated Fig. 2), and the avoiding space (3D light colored lined box, annotated Fig. 2) is formed between (annotated Fig. 2) the two fixing plate segments (upper and lower 400a, annotated Fig. 2) and the connection plate segment (left and right 400b, annotated Fig. 2).
	Regarding claim 5, Choi further discloses the battery module (10) according to claim 4, wherein there are two connection plate segments (left and right 400b, annotated Fig. 2), and the avoiding space (3D light colored lined box, annotated Fig. 2) is formed between (annotated Fig. 2) the two fixing plate segments (upper and lower 400a, annotated Fig. 2) and the two connection plate segments (left and right 400b, annotated Fig. 2).
	Regarding claim 6, Choi further discloses the battery module (10) according to claim 5, further comprising:
or,
	an end plate (light colored lined box labeled 400c in annotated Fig. 2, which is the outer plate of 400), which is arranged on one side of the reinforcing member (400) facing away from the battery box element (100; 400c faces away from 100, annotated Fig. 2);
	wherein at least one of the side plate (300) and the end plate (400c, annotated Fig. 2) is connected to (Figs. 1 & 2) the connection plate segment (left and right 400b, annotated Fig. 2).
	Regarding claim 7, Choi further discloses the battery module (10) according to claim 6, wherein the connection plate segment (left and right 400b, annotated Fig. 2) comprises:
	a first connection plate segment (400b1, annotated Fig. 2), wherein both ends (upper and lower ends) of the first connection plate segment (400b1, annotated Fig. 2) are respectively connected (annotated Fig. 2) to the two fixing plate segments (upper and lower 400a, annotated Fig. 2), and the first connection plate segment (400b1, annotated Fig. 2) and the side plate (300) are connected (annotated Fig. 2 and original Fig. 2);
	a second connection plate segment (400b2, annotated Fig. 2), wherein the second connection plate segment (400b2, annotated Fig. 2) is arranged on (annotated Fig. 2) the first connection plate segment (400b1, annotated Fig. 2), and is extended toward a direction along which the battery box element (100) points at (annotated Fig. 2 shows 400b2 extends from 400b1 toward the outer plate of 400) the end plate (400c, annotated Fig. 2), and the second connection plate segment (400b2, annotated Fig. 2) and the end plate (400c, annotated Fig. 2) are connected (annotated Fig. 2 and original Fig.).
	Regarding claim 9, Choi further discloses the battery module (10) according to claim 7, wherein the number of the side plates (300) is two (Fig. 2 shows two 300), and the two side plates are arranged 
	Regarding claim 10, Choi further discloses the battery module (10) according to claim 2, wherein at least one of the collection element (250+200) and the bus bars (bars on 200) is engaged (Fig. 2) with the battery box element (100).
	Regarding claim 11, Choi further discloses the battery module (10) according to claim 1, wherein the reinforcing member (400) is engaged with (Figs. 1 & 2) the battery box elements (100).
	Regarding claim 12, Choi further discloses the battery module (10) according to claim 11, wherein the reinforcing member (400) comprises:
	fixing plate segments (upper and lower 400a, annotated Fig. 2), wherein the number of the fixing plate segments is two (upper and lower 400a are two, annotated Fig. 2), and the two fixing plate segments (upper and lower 400a, annotated Fig. 2) are arranged at intervals (spaced apart, annotated Fig. 2), and the two fixing plate segments (upper and lower 400a, annotated Fig. 2) are respectively engaged (Fig. 1 and annotated Fig. 2) with the battery box elements (100).
	Regarding claim 13, Choi further discloses the battery module (10) according to claim 12, wherein the battery box element (100) is provided with a first positioning portion (annotated Fig. 9 


    PNG
    media_image3.png
    773
    1163
    media_image3.png
    Greyscale

Annotated Fig. 9 of first and second positioning of battery box (110).
	
	Regarding claim 14, Choi further discloses the battery module (10) according to claim 13, wherein a thickness (not drawn to scale in annotated Fig. 2) of the fixing plate segment (upper or lower 400a, annotated Fig. 2) is less than a height of the first positioning portion (110a, annotated Fig. 9 shows the height of upper or lower 110a is greater than the thickness of 400a from annotated Fig. 2), and less .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (EP 3125332 A1 – cited in IDS filed on 09/06/2021) as applied to claim 1 above, and further in view of Lee et al. (US 9741984 B2).
	Regarding claim 8, Choi further discloses the battery module (10) according to claim 7, wherein the reinforcing member (400) is connected (Figs. 1 & 2) to the side plate (300) through the first connection plate segment (400b1, annotated Fig. 2); 
	wherein the reinforcing member (400) is connected (Figs. 1 & 2) to the end plate (400c, annotated Fig. 2) through the second connection plate segment (400b2, annotated Fig. 2).
	However, Choi does not teach wherein the reinforcing member is welded to the side plate through the first connection plate segment; wherein the reinforcing member is welded to the end plate through the second connection plate segment.
	Lee teaches improving stability and ease of assembly of middle- or large-sized secondary battery pack to secure safety of the battery pack. Lee further discloses laser welding may be used on connection plate segment (350, Col. 7 Lines 15-17) and side plate (360, Col. 8 Lines 43-46). 
	Choi and Lee are analogous in the field of secondary batteries as both improve the ease of fabrication and stability of batteries for vehicles. 
	Therefore, it would have been obvious to one ordinarily skilled in the art to specify the connections of between 400 & 300 and 400 & 400c of Choi with laser welding of Lee, in order to improve stability of the battery. 
	Regarding claim 15, Choi further discloses the battery module (10) according to claim 1, further comprising:
	an end plate (400c, annotated Fig. 2), which is arranged on one side of the reinforcing member (400) facing away (annotated Fig. 2 shows 400c is on one side of 400 away from 100) from the battery box element (100);

	Lee teaches improving the stability and ease of assembly of middle- or large-sized secondary battery pack to secure safety of the battery pack. Lee further an electrically insulative member (310, cover) is for insulation between inner components and the outside (Col. 7 Lines 18-21). 
	Choi and Lee are analogous in the field of secondary batteries as both improve the ease of fabrication and stability of batteries for vehicles. 
	Therefore, it would have been obvious to one ordinarily skilled in the art to add an insulative member of Lee between 400 and 400c of Choi, in order to secure safety of the battery. 
	Regarding claim 16, modified Choi further discloses the battery module (10) according to claim 15, wherein Lee teaches the insulating member (310) is connected to the battery box elements (600); and the insulating member (310) is connected to the end plate (120, front surface support member; Figs. 2 & 3 shows the connections between 310 & 600 and between 310 and 120).
	Regarding claim 17, modified Choi further discloses the battery module (10) according to claim 16, wherein Lee teaches the insulating member (310) is engaged with the battery box elements (600); and the insulating member (310) is engaged with the end plate (120, front surface support member; Figs. 2 & 3 shows the engagement between 310 & 600 and between 310 and 120).
	Regarding claim 18, modified Choi further discloses the battery module (10) according to claim 17, further comprising:
	a side plate (300, end plate), which is arranged on a side portion (Fig. 2) of the battery box element (100), wherein the side portion of the battery box element (100) is a large surface (Fig. 2) of the battery box element (100);
	wherein Lee teaches the number of the insulating members (310) is two (Col. 4 Lines 34-35 states two bus bars, 350, and Col. 7 Lines 18-19 states 310 covers 350, therefore two 310), and the two 
	modified Choi teaches the number of the side plates (300) is two (Fig. 2 shows two 300), and the two side plates are arranged opposite to each other (Fig. 2 shows two 300, both on opposing ends of the long sides of 100); the number of the reinforcing members (400) is two (Fig. 2 shows two 400), and the two reinforcing members (400) are arranged opposite to each other (Fig. 2 shows two 400, both on opposing ends of short sides of 100); the number of the end plates (400c, annotated Fig. 2) is two (Fig. 2 shows two 400, which both have the outer plate, 400c, in annotated Fig. 2, thus there are two 400c), and the two end plates (400c, annotated Fig. 2) are arranged opposite to each other (Fig. 2 shows two 400, thus there are two 400c where both are on opposing ends of short sides of 100); and the two side plates (two 300), the two reinforcing members (two 400), and the two end plates (two 400c which each on is connected to the two 400) constitute a frame (supporting 100 [0039]-[0040]) contains and clamps the battery box elements (100; Figs. 1 & 2 show clamping of the frame and 100) in the battery module (10).
	Regarding claim 19, modified Choi further discloses the battery module (10) according to claim 1, wherein Lee teaches the reinforcing member (350, bus bar assembly) is formed by a metal material (Col. 4 Lines 31-34).
	Regarding claim 20, modified Choi further discloses the battery module (10) according to claim 19, wherein Lee teaches a surface (side) of the reinforcing member (350) is provided with an insulating layer (310; Fig. 1 shows 350 is provided with 310).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721